DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 5/12/22. Claims 1-9 are pending of which claim 1 is independent.

Response to Arguments
3. Applicant has filed Declarations under 37 C.F.R. 1.130(a) by the authors Jake Fontana and Jawad Naciri stating that the authors in the Geldmeier et al. reference (“Plasmonic aerosols,” Physical Review B 99, page 081112, 2019; hereafter Geldmeier, submitted by Applicant with IDS of 2/7/20) did not contribute to the conception of the subject matter presented in the instant application and any work that they did was performed at their direction (Fontana and Naciri). Hence the primary Geldmeier reference used in the 103 rejection of 2/14/22 cannot be used as prior art.

Allowance and reasons for allowance
4. Claim 1 is allowed and claims 2-9 are allowed by virtue of their dependence on claim 1.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose:
Claim 1:
An apparatus comprising:
a multiple-pass spectroscopic absorption cell coupled to the dehydrator to pass the dried aerosol into the absorption cell; and
a Fourier transform spectrometer coupled to the absorption cell to measure an absorption spectrum of the dried aerosol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. The Geldmeier et al. reference is the closest prior art and discloses a tube with a narrowed portion, an aerosol generator, a dehydrator coupled to the aerosol generator, the multiple-pass spectroscopic absorption cell and an FT spectrometer. However this reference cannot be used as prior art since the Declarations under 37 C.F.R. 1.130(a) have been filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884